ssa-zr
                                    ELECTRONIC RECORD




COA # 14-14-00405-CR                                   OFFENSE: Aggravated Robbery


STYLE: Victor Manuel Amador v The State of Texas       COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed                              TRIAL COURT: 176in District Court


DATE: July 28, 2015   Publish: No                      TC CASE #:1390566




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Victor Manuel Amador v The State of Texas


CCA#


         APPBLLAflJ-^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition      CCA Disposition:     1MMS
                                                   DATE:

                                                   JUDGE:.

DATE:         M*
           /D//itf30tr                             SIGNED:                      PC:

JUDGE:        fjj^    Lsdu^l                       PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD